Citation Nr: 0114977	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-24 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to July 
1972.  The veteran died on July [redacted], 1991; the appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the 
appellant's application to reopen her claim of entitlement to 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  A Board decision dated January 31, 1997, denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.

2.  The additional evidence submitted since the denial of the 
appellant's claim in January 1997 is cumulative and 
redundant, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The January 1997 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (2000).

2.  Evidence submitted since the January 1997 Board decision 
is not new and material; the appellant's claim of entitlement 
to service connection for the cause of the veteran's death is 
not reopened.  38 U.S.C.A. §§ 1110, 1131, 1310, 5108 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that a January 1997 Board decision denied 
service connection for the cause of the veteran's death on the 
basis that there was insufficient evidence demonstrating that 
the veteran's cancer, which resulted in his death, was caused 
by Agent Orange exposure during his service in Vietnam, or 
that his cancer was otherwise attributable to service.  That 
decision is final.  38 U.S.C.A. § 7104.  

The appellant contends that she was not afforded opportunity 
to appeal the January 1997 Board decision.  She claims that 
she was unable to do so because she did not receive 
notification of the decision until three years later, in 
February 2000.  In this regard, the record shows that in July 
1996, prior to the Board decision, VA became aware that the 
appellant was no longer at her last known address, and 
efforts were made to obtain her new address.  VA made further 
efforts after the January 1997 Board decision was rendered, 
but to no avail.  It appears that VA was unaware of the 
appellant's new address until January 2000, when she filed a 
claim to reopen the matter of service connection for the 
cause of the veteran's death.  The record fails to show that 
the appellant notified VA that her address had changed until 
the time of her January 2000 claim to reopen.  On this point, 
the Board concludes that VA acted appropriately by sending 
the Board's decision to the then last-known address.  See 
generally Ashley v. Derwinski, 2 Vet. App. 307 (1992).  It is 
the responsibility of the appellant to notify VA of any 
change in address.  In this case, there is no evidence to 
show that VA was aware of any other address at which to 
contact the appellant until January 2000, at which time a 
copy of the January 1997 Board decision was promptly sent.  
The Board further notes that "[i]n the normal course of 
events, it is the burden of the [claimant] to keep the VA 
apprised of [her] whereabouts.  If [she] does not do so, 
there is no burden on the part of the VA to turn up heaven 
and earth to find [her]."  Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).

As the January 1997 Board decision is deemed to be final, see 
38 U.S.C.A. § 7104 and 38 C.F.R. § 20.1100, a claim can only 
be reopened if new and material evidence has been submitted 
since the last final disallowance of the claim on any basis.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105 (2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a).  The appellant's application to reopen 
her claim for service connection for the cause of the 
veteran's death was received in January 2000, and evidence 
has been received in support of her application.  

The evidence of record at the time of the January 1997 Board 
decision included the service medical records, an excerpt 
from a medical text, a summary of the veteran's illness and 
death due to cancer over the course of hospitalization for 
two days in July 1991, an autopsy report, and the appellant's 
variously dated written statements.  

Evidence added to the record since the January 1997 Board 
decision consists of additional written statements prepared 
by the appellant, in which she re-asserts that the veteran's 
terminal cancer was incurred as a result of exposure to Agent 
Orange during service, and copies of hospital and autopsy 
reports prepared in conjunction with the veteran's terminal 
hospitalization.  This evidence is cumulative of that which 
was available in January 1997.  Indeed, it is mostly 
duplicative of evidence that was previously of record.  As 
such, this additional evidence fails to provide "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, . . ."  Elkins v. West, 
12 Vet. App. 209, 214 (1999) (en banc), quoting Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); see Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Thus, the new 
evidence is not so significant to the issue in this case that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  As the additional evidence 
is not new and material, the application to reopen must be 
denied.  

With respect to the evidence that was not duplicative of that 
previously available, the Board notes that this new evidence 
includes some references to the veteran's terminal cancer and 
even refers to a clinical assessment of probable prostatic 
carcinoma.  However, this evidence does not tend to prove a 
point not previously shown.  Evidence available to the Board 
in 1997 included documents showing a hospital discharge 
diagnosis of bladder outlet obstruction secondary to 
prostatic cancer.  Consequently, the salient point to be made 
is that, while the appellant contends that the newly received 
evidence shows that the veteran likely had prostate cancer, 
this new evidence does not tend to prove something that was 
not already shown in 1997.  Therefore, it is not material 
evidence.  All substantive points made with regard to the 
veteran's terminal processes were made in the evidence 
previously of record, including the fact that the assessment 
of prostate cancer was not borne out on autopsy.  The Board 
therefore concludes that the claim should not be reopened.  
38 C.F.R. § 3.156(a).  

In so finding, the Board has considered the impact of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, on the appellant's application to reopen.  
Under the new law, VA has the duty to notify the claimant and 
her representative, if any, of any information, and any 
medical or lay evidence, not previously provided to VA that 
is necessary to substantiate the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  

The Board finds that the obligations imposed by the Veterans 
Claims Assistance Act of 2000 have been met.  The applicable 
law was provided to the appellant and her representative in 
the statement of the case furnished in November 2000.  The 
additional evidence submitted by the appellant is, for the 
reasons set forth above, not new and material evidence.  
Moreover, as already noted, the question of whether new and 
material evidence has been presented is a jurisdictional 
question for the Board.  See Barnett v. Brown, 8 Vet. App. 1, 
4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167 (1996).  Even the Veterans Claims 
Assistance Act of 2000 recognizes this.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2098 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(f)).  Consequently, because the Board may not address 
the underlying claim until new and material evidence has been 
presented, further action to fulfill the duty to assist is 
not required.  Thus, in the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
Further development of the claim and further expending of 
VA's resources are therefore not warranted.  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for the cause of the veteran's death is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

